United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30142
                        Conference Calendar


REGGIE L. McCOY,

                                    Petitioner-Appellant,

versus

CARL CASTERLINE; JOHN ASHCROFT; UNITED STATES OF AMERICA,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-2274
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Reggie L. McCoy, federal prisoner #11732-018, appeals from

the order dismissing his 28 U.S.C. § 2241 petition.     McCoy moves

to supplement his brief; the motion is DENIED.

     McCoy contends that the district court sentenced him based

on a drug quantity and on a prior juvenile drug case that were

not alleged in the indictment or presented to the jury.       He

argues that counsel was ineffective for failing to object to the

district court’s lack of jurisdiction to impose the sentence;


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30142
                                -2-

that he was deprived of his right to be tried on the charges in

his indictment; that his indictment was constructively amended;

and that his right against double jeopardy was violated.    He

relies on Ring v. Arizona, 536 U.S. 584 (2002), to contend that

he relies on a new rule of constitutional law.

     Apprendi v. New Jersey, 530 U.S. 466 (2000), requires

that “[o]ther than the fact of a prior conviction, any fact

that increases the penalty for a crime beyond the prescribed

statutory maximum must be submitted to a jury, and proved beyond

a reasonable doubt.”   Apprendi, 530 U.S. at 490.    Apprendi

does not apply retroactively to cases on collateral review.

Wesson v. U.S. Penitentiary, 305 F.3d 343, 347 (5th Cir. 2002),

cert. denied, 123 S. Ct. 1374 (2003).     Ring, a case involving

the death penalty, is inapplicable to McCoy’s case.     See Ring,

536 U.S. at 609.   McCoy cannot make a showing sufficient to

invoke the “savings clause” of 28 U.S.C. § 2255 to pursue

28 U.S.C. § 2241 relief.   See Wesson, 305 F.3d at 347.

     AFFIRMED.   MOTION TO SUPPLEMENT DENIED.